DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2010/0139377). Huang teaches a particle focusing device.  The embodiments of the device most relevant to the instant claims are shown in Figures 1, 2, 2A, 3A, and 6-8D and described in Paragraphs 0035-0101. 
Regarding claims 1, 9, and 16 – As shown in Figures 2 and 6, Huang teaches a microfluidic chip having a substrate (44) having an electrode layer (40 and 42) and a functional layer configured to carry and heat a sample on the substrate by activating the electrodes to produce acoustic waves. 
Regarding claims 9-14 – The Examiner submits the limitations directed to the microfluidic chip recited in claims 10-14 have NOT been given patentable weight. The Examiner notes that claim 9 recites “A microfluidic apparatus, wherein the apparatus is configured to control the microfluidic chip of claim 1, and comprises a controller and a signal generator, wherein the control is connected to the signal generator.”  The Examiner notes that in the claim as currently written the microfluidic chip of claim 1 is not positively recited.  That is, the claim recites a microfluidic apparatus that comprises a controller and signal generator – and the apparatus may be used with the microfluidic chip of claim 1 – but the claim as written currently does not include the microchip of claim 1.  The Examiner has included claims 9-14 in the rejection(s) even though they have not been given weight as part of the microfluidic device because the claims recite the same elements as claims 2-6 and could be rejected by the cited prior art. Claim 9 has been interpreted to include only the controller and signal generator elements. 
Regarding claims 2, 3, 10 and 11 – Huang teaches a plurality of interdigital electrode groups (18/20 and 40/42) each having a plurality of fingers (22/24, 52/54) with equal gaps between the electrodes in Figures 1, 2A, 3A, 8A and 8C. 
Regarding claims 6 and 14 – Huang discloses the use of polydimethylsiloxane (PDMS) as the functional substrate in Figures 2 and 6; and also in Paragraphs 0041, 0043, 0060, and 0068. 
Regarding claims 7 and 8 – Huang recites the use of lithium niobate as the substrate in Paragraphs 0041, 0042, 0061 and 0101.
Regarding claims 15, 17 and 18 – Huang teaches a method that includes generating electrical signals on set and varying frequencies to the electrodes in Paragraph 0045-0046 and 0066. 
Regarding claims 19 and 20 – Huang teaches a method of making the chip of claim 1 that includes the steps of forming a resist layer on the substrate, etching the photoresist to set the electrode patterns, performing sputtering to form the electrodes, and then forming the functional layer.  See Figure 6 and Paragraphs 0060-0065. 

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2013/0330247).  Wilson teaches a fluidic apparatus for the surface wav acoustic manipulation of fluid samples and methods of using the device. The embodiments of the device most relevant to the instant claims are shown in Figures 6, 13,17a, and 18-37; and described in Paragraphs 0164-0187 and 0204-0316.  
Regarding claims 1, 9, and 16 – Wilson teaches a microfluidic chip having a substrate (104) layer, electrode layer (piezoelectric layer 102) and a functional layer (passivation layer 136). The transducer electrode structure of the piezoelectric layer is configured such that when an electrical signal is applied to the electrodes, an acoustic signal is transmitted by the activated electrodes that heats and moves the sample. See Figures 19-37 and Paragraphs 0248-0295.
Regarding claims 9-13 – The Examiner submits the limitations directed to the microfluidic chip recited in claims 10-13 have NOT been given patentable weight. The Examiner notes that claim 9 recites “A microfluidic apparatus, wherein the apparatus is configured to control the microfluidic chip of claim 1
Regarding claims 2, 3, 10 and 11 – Wilson teaches transducer electrodes in the form of interdigital electrodes having a plurality of fingers with equal gaps between the electrodes in Figure 6 and Paragraphs 0177-0184.
Regarding claims 4 and 12 – Wilson teaches slanted interdigital electrodes and also arrays of IDTs with varying electrode spacing in Paragraphs 0185 and 0315. 
Regarding claims 5 and 13 – Wilson shows a device with first functional layer (passivation layer 136), a second functional layer (substrate) above the first functional layer (136), and a channel (130) therebetween in Figures 22-28.
Regarding claims 7 and 8 – Wilson recites the use of lithium niobate as the substrate in Paragraphs 0022, 0105, 0140, 0159, and 0241.
Paragraphs Regarding claims 15, 17 and 18 – Wilson teaches a method that includes generating electrical signals on set and varying frequencies to the electrodes in Paragraphs 0177- 0186. 
Regarding claims 19 and 20 – Wilson teaches a method of making the chip of claim 1 that includes the steps of forming a resist layer on the substrate, etching the photoresist to set the electrode patterns, performing sputtering to form the electrodes, and then forming the functional layer.  See Paragraphs 0248-0296. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/
Examiner, Art Unit 1798                                                                                                                                                                                         January 07, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798